Citation Nr: 0202874	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-22 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
conditions, to include as secondary to service-connected 
bilateral pes cavus.

2.  Entitlement to an increased (compensable) rating for pes 
cavus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214) from the United States Army 
contains notations that the veteran had certified active duty 
service from July 1974 to July 1977.  Another record of 
service (DD-214) from the United States Army contains 
notations that the veteran had certified active duty service 
from January 1986 to May 1986.  Another record of service 
(NGB-22) from the United States Army National Guard contains 
notations that the veteran had certified active duty service 
from November 1987 to May 1989.  Another record of service 
(DD-214) from the United States Army contains notations that 
the veteran had certified active duty service from August 
1990 to August 1991, and total prior active duty service of 3 
years, 10 months and 4 days.

This appeal arises from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for a bilateral knee condition and entitlement to 
a compensable rating for bilateral pes cavus, respectively.  
A third issue denied by the RO, entitlement to a 10 percent 
rating based upon 38 C.F.R. § 3.324 (2001), was not appealed 
by the veteran and thus, is not before the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2001); 
Marsh v. West, 11 Vet. App. 468, 470 (1998); Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); Garlejo v. 
Brown, 10 Vet. App. 229, 232 (1997).

The veteran provided oral testimony before the undersigned 
Member of the Board via a Travel Board hearing at the 
Montgomery, Alabama, RO, in August 2001.  A transcript of her 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
her claims for the benefits sought.

2.  There is no medical evidence of any currently diagnosed 
bilateral knee condition.

3.  There is no medical evidence of a nexus between any 
currently diagnosed bilateral knee condition and an inservice 
injury or disease or any other incident of service.

4.  There is no medical evidence of a nexus between the 
veteran's service-connected pes cavus disability and a 
bilateral knee condition.

5.  The veteran's service-connected bilateral pes cavus 
disability is not more than slightly disabling.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in nor 
aggravated by active duty service, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1132, 1137, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 448-
50 (1995).

2.  The criteria for an increased (compensable) rating for 
bilateral pes cavus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5278 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMR's) include an 
April 1974 (prior to her verified active duty service) 
emergency room medical report, which contains notations that 
the veteran, in addition to other injuries, sustained trauma 
to her right knee in a motor vehicle accident.  X-rays were 
noted to be negative.  An Air Force Third Party Liability 
Notification (AF-438) report also contains notations that the 
veteran suffered trauma to her "knees."

A June 1974 Army enlistment medical examination report 
contains notations that upon physical examination, the 
veteran's lower extremities had been found to be normal.  
Another notation indicates that mild pes cavus had been 
found, which was not considered disabling.  A June 1974 
medical history report contains notations by the veteran that 
she did not have swollen or painful joints, broken bones, 
arthritis, rheumatism or bursitis, bone, joint or other 
deformity, lameness, "trick," or locked knee or foot 
trouble.

A January 1975 service medical record contains notations that 
the veteran had corns on the 5th toe of her right foot.

July through August 1975 service medical records contain 
notations of the veteran's complaints of foot pain.

A December 1976 service medical record contains a report of a 
painful corn on the veteran's right little toe, and an 
assessment of heloma durum (hard corn) 5th.

A February 1977 service X-ray report contains a provisional 
diagnosis of "preop [sic] contracted and deformed 5th toe[,] 
right foot," and findings of no significant abnormality.

A May 1977 Expiration of Term of Service medical examination 
report contains notations that upon physical examination, 
bilateral pes cavus, asymptomatic, had been found, but that 
her lower extremities had been found to be normal.

In November 1977 the RO denied service connection "foot and 
toe" conditions on the basis that the veteran's SMR's were 
not complete, in that only her entrance and separation 
examination reports had been received, and that her entrance 
examination report showed mild pes cavus and her separation 
examination contained a notation that pes cavus was 
asymptomatic.

March and April 1978 service medical reports contain 
notations that the veteran had surgery to remove a right toe 
pad and for debridement of the area in March 1978.

A June 1978 Army Reserves enlistment physical examination 
report contains notations that, upon physical examination, 
the veteran's lower extremities and feet were found to be 
normal.  The veteran, on her June 1978 medical history 
report, noted that she had never had, and did not then have, 
broken bones, arthritis, rheumatism, bursitis, bone, joint or 
other deformity, lameness, loss of toe, "trick" or locked 
knee or foot trouble.

An October 1979 Army Reserves retention physical examination 
report contains notations that, upon physical examination, 
the veteran's feet and lower extremities, except for 
bilateral chondromalacia patella, were found to be normal.  A 
note on that report indicated that the veteran reported a 
cracking and grinding sensation in her right knee for three 
weeks, and had received X-rays and orthopedic consultation.

An October 1979 orthopedic treatment report contains a 
notation that X-rays were negative, and an assessment of 
chondromalacia patella, bilateral, right greater than left.

October through December 1979 service medical records show 
treatment for knee pain.

A May 1989 Army Reserves enlistment physical examination 
report contains notations that, upon physical examination, 
the veteran's lower extremities and feet were found to be 
normal.  The veteran, on her May 1989 medical history report, 
noted that she had never had, and did not then have, broken 
bones, arthritis, rheumatism, bursitis, bone, joint or other 
deformity, lameness, loss of toe, "trick" or locked knee or 
foot trouble.

A June 1991 VA Podiatry Section treatment report contains 
notations that arthroplasty of the bilateral 5th toe had been 
performed.

An April 1991 service medical "outprocessing" examination 
report contains notations that, upon physical examination, 
the veteran's lower extremities and feet were found to be 
normal.

An April 1991 service medical X-ray report of the bilateral 
feet contained findings that the PIP joint space of the right 
small toe was increased, with a rounded appearance to the 
distal aspect of the proximal phalanx.  It was noted that 
this was of "uncertain etiology."  The report also noted 
that "[w]e do not have history of previous surgery at this 
level.  No other abnormality is present."

A February 1992 RO decision contains notations that the 
veteran had toe surgery in 1976 and corns removed in 1991.  
The RO granted service connection for bilateral pes cavus 
with a noncompensable rating.




A March 1993 VA orthopedic examination report contains 
notations that pes cavus had been found, that the right toe 
was hyper extensible, that there was proximal interphalangeal 
joint (PIP) joint deformity, that the foot areas were 
nontender, with no swelling secondary to surgery or erythema, 
that the bilateral toes had abnormal posture, that they lay 
on a lateral surface, that the veteran's gait was within 
normal limits, and that the right little toe PIP joint was 
absent.  The diagnoses were bilateral pes cavus, status post 
arthroplasty with resection of the distal condyle of the 
proximal phalanx of both fifth toes, and mild flexion 
deformity of the interphalangeal joint of the fourth toe.

In April 1993 the RO denied an increased rating for the 
veteran's service-connected pes cavus because the findings of 
the above examination did not provide a basis for a 
compensable rating under the applicable rating codes.

A March 1995 service medical X-ray report of the knees 
contains findings of both knees having medial angulation 
(Genuvalgrum).  The examiner indicated that the right was 
greater than the left.  Other findings were no fracture, 
slight squaring of the medial tibial plateau bilaterally, no 
joint effusion, no loose body or recent or old fracture, and 
increase in the congruent angle of each patella.

Private treatment reports from January 1997 through March 
1998 pertain to non-service connected problems with the 
veteran's 4th  right toe and heel, including arthroplasty.  A 
March 1998 report contains notations that the 5th toe was in 
good alignment.

In August 2000 the RO denied an increased rating for the 
veteran's service-connected pes cavus because the most recent 
treatment reports revealed no symptoms which provided a basis 
for a compensable rating under the applicable rating codes.  

The RO also denied service connection for bilateral knee 
conditions because: (1) the veteran injured her right knee 
prior to her entrance onto active duty service; (2) X-rays of 
the knees revealed only slight squaring of the medial tibial 
plateau bilaterally and no evidence of current or prior 
fracture; (3) no evidence had been submitted which indicated 
a pathological basis for the veteran's complaints of pain; 
and (4) the medical evidence of record did not establish a 
current bilateral knee disability.

On the veteran's October 2000 notice of disagreement and 
November 2000 substantive appeal, she reports repeated 
surgery on her feet, both during and after her active duty 
service.  The Board notes, however, that, as shown above, the 
1997-98 complaints and surgery were for non-service connected 
problems (4th toe and heel) distinct from her service-
connected disability (5th toe).

The veteran also indicated, for the first time, on her 
November 2000 substantive appeal, that she was also 
requesting service connection for bilateral knee conditions 
caused both by her active duty service and by her service-
connected bilateral foot disability.

A February 2001 VA orthopedic examination report contains 
findings of no weakness, stiffness, swelling, heat, redness, 
instability, episodes of dislocation or recurrent subluxation 
found in either knee.  The examiner also noted that there 
were no flare-ups of joint disease in either knee, that the 
veteran did not use orthopedic devices for her knees, and 
that range of motion of both knees was 0 degrees extension 
and 140 degrees flexion.  The examiner indicated that there 
was minimal functional loss due to pain.  X-rays of both 
knees were noted to be normal.  The diagnosis was chronic 
bilateral knee strain with minimal functional loss due to 
pain.

During a February 2001 VA orthopedic examination the veteran 
reported being diagnosed with claw foot in 1990 at Ft. 
Gordon, Georgia.  She also reported two surgeries subsequent 
to that date, when the bones were removed from her little 
toes and an area was removed from the heel of her right foot.  


The veteran reported that she had to wear tennis shoes all 
the time due to pain in both little toes and in her heels.  
Upon physical examination no bones were found in the 
veteran's fifth toes, good range of motion of the feet was 
found, and no evidence of painful motion, edema, instability, 
weakness or tenderness was found.  

No abnormal posture on standing, squatting, supination, 
pronation or rising on the toes and heels was found.  X-rays 
were noted to reveal status post arthroplasty and osteotomy 
of the PIP joints of both fifth toes.  The pertinent 
diagnoses were pes cavus (claw foot) and status post 
arthroplasty and osteotomy of the PIP joints of both fifth 
toes.

In a February 2001 statement the veteran contended that her 
VA orthopedic examination lasted only 10 minutes, that the 
examiner did not actually examine her knees or feet, that no 
range of motion testing was conducted, and that the examiner 
did not question her regarding pain and discomfort in her 
knees or feet.

In a March 2001 addendum to the February 2001 VA examinations 
the examiner indicated that "there is no relationship 
between [sic] this [veteran's] knee condition and pes cavus 
(claw foot)."

During the veteran's August 2001 Travel Board hearing before 
the undersigned Member of the Board, the veteran again 
testified that her VA examinations were simply questions and 
answers, and that she was never actually physically examined.  
With regard to her service-connected bilateral pes cavus, she 
testified that: she had problems wearing shoes due to the 
removal of the bones of her fifth toes; that she must wear 
tennis shoes and pumps; that she has no control over her 
toes; that she has not discussed orthotics with any VA 
medical personnel; that she had surgery by a private 
physician in about 1987 to remove a right heel spur (records 
are in the claims file); she has problems walking due to the 
heel spur; that she takes Advil, 

Anacin or Tylenol for foot pain; she usually received 
treatment for her feet from private physicians; that the last 
time she had seen a physician for her feet was in 1987; that 
she cannot do aerobics due to her feet; that she works as a 
secretary/clerk and sits most of the time; that she does not 
work overtime; and that she has never missed work due to her 
feet.

With regard to her knees, the veteran testified only that she 
has pain in them, and that she has never seen a physician for 
her knees except in service.


Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  

The Court has ruled that the chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted or reopened on the 
basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Where there is no medical evidence of a causal nexus, and a 
condition is not chronic, continuity of symptomatology may be 
shown by medical evidence or lay testimony.  See 38 C.F.R. 
§ 3.303(b); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection for an injury to be granted, 
the facts of a case must establish that a veteran was injured 
while he or she was "in the active military, naval or air 
service."  38 U.S.C.A. § 1131 (West 1991).  "In the active 
military, naval or air service" is defined as including 
"any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  

For veterans of wartime service and for peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Davis (John 
F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 
1 Vet. App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation, for non-combat veterans.  See Jenson v. Brown, 
19 F.3d 1413, 1416-1417 (Fed. Cir. 1994).

The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war, however, will establish aggravation of a disability.  
38 C.F.R. § 3.306(b)(2).  

Under the plain language of this provision, aggravation may 
be established both by "symptoms indicative of a temporary 
increase in the severity of a preexisting condition as well 
as those indicative of a more permanent change in 
condition."  Jenson, 19 F.3d at 1416; Davis (John F.), 276 
F.3d at 1346.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132.  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where 
the determinative issue is not inservice incurrence of an 
injury or disease, but a causal relationship between that 
injury or disease and the veteran's current disability.  Winn 
v. Brown, 8 Vet. App. 510 (1996).

In addition, a preexisting disability which is aggravated by 
a service-connected disease or injury in the line of duty 
shall be service connected.  38 U.S.C.A. §§ 1110, 1131.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  



Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  In secondary service connection cases VA medical 
examinations must consider both onset as well as aggravation 
theories of increased disability.  Allen, 7 Vet. App. at 449-
50.

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

38 C.F.R. § 3.303(a) does not require that the RO or the 
Board give detailed explanations as to why they are relying 
or rejecting each piece of evidence in making a 
determination.  See Gonzales (Richard) v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000).  

"Review" has been defined as to re-examine judicially or 
administratively.  (Citation omitted.); Id.  "Review" is 
not synonymous with "analyze and discuss."  Id.  

"Absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's [or Board's] 
determination of service connection [or increased rating, 
etc.] must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."  Id.; Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption."); Medtronic, Inc. v. Daig 
Corp., 789 F.2d 903, 906 (Fed. Cir. 1986) ("We presume that 
a fact finder reviews all the evidence presented unless he 
explicitly expresses otherwise.").  "Specifically, we 
reject the view that all evidence must be discussed."  Id.

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, 10 Vet. 
App. at 140.

The Court has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches... .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators... ."  See Guerrieri, supra.

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
in part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).  

38 U.S.C.A. § 5107(b) (West Supp. 2001) provides that VA 
shall consider all information and lay and medical evidence 
of record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz v. Principi, 15 Vet. App.  149 (2001) 
(new §5107(b) does not mandate a discussion of all lay 
evidence by the Board).

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000) (citing Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)) (discussing the balance struck between 
assisting veterans and protecting the interests of the 
government).

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998) (Haywood v. West, No. 97-25).


Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
are examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer, supra.

[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).

As noted in Cohen, supra, health professionals are experts 
and are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen, at 140.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

When it is not possible to separate the symptomatology of 
service-connected and non-service connected disorders, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the rating of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri, supra.

38 C.F.R. § 4.71, Plate II, provides that normal range of 
motion of the knee is 0 degrees extension and 140 degrees 
flexion.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, rates acquired 
flatfoot (pes planus).

38 C.F.R. § 4.71a, DC 5277, rates weak foot.

38 C.F.R. § 4.71a, DC 5278, which rates acquired claw foot 
(pes cavus), provides that marked contraction of the plantar 
fascia with dropped forefoot, where all toes are hammer toes, 
with very painful callosities, and marked varus deformity, 
warrants a 50 percent rating for a bilateral disability and a 
30 percent rating for a unilateral disability.  Where all 
toes are tending to dorsiflexion, with limitation of 
dorsiflexion at the ankle to a right angle, and with 
shortened plantar fascia, and marked tenderness under 
metatarsal heads, a 30 percent rating is warranted for a 
bilateral disability and a 20 percent rating is warranted for 
a unilateral disability.  Where the great toe is dorsiflexed, 
with some limitation of dorsiflexion at the ankle, and with 
definite tenderness under metatarsal heads, a 10 percent 
rating is warranted for both a bilateral and a unilateral 
disability.  A slight pes cavus disability warrants a 
noncompensable (0 percent) disability.

38 C.F.R. § 4.71a, DC 5279, rates anterior metatarsalgia 
(Morton's disease).

38 C.F.R. § 4.71a, DC 5280, rates unilateral hallux valgus.

38 C.F.R. § 4.71a, DC 5281, rates severe unilateral hallux 
rigidus. 

38 C.F.R. § 4.71a, DC 5282, rates hammer toe disability.

38 C.F.R. § 4.71a, DC 5283, rates malunion or nonunion of 
tarsal or metatarsal bones. 

38 C.F.R. § 4.71a, DC 5284, rates other foot injuries.

38 U.S.C.A. § 5107(b) (West Supp. 2001) provides that VA 
shall consider all information and lay and medical evidence 
of record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz, supra.

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert, supra.

The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks, supra.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).
Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the 
provisions of the VCAA must be applied to the veteran's 
claims.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  

The evidence of record includes the veteran's complete 
service medical records, her post-service private and VA 
treatment reports, a VA medical opinion, reports of VA and 
private examinations, a transcript of her August 2001 Travel 
Board hearing and statements by the veteran and her 
representative.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran and her representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case, and the RO's letters to the veteran have informed 
the veteran and her representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).
Service Connection

The veteran is requesting service connection for bilateral 
knee conditions both as having been incurred during or caused 
or aggravated by her active duty service, and also as being 
caused by her service-connected bilateral pes cavus.

As noted above, the veteran's medical records contain 
notations that the veteran sustained injuries to her right 
knee in particular, or to her "knees," in 1974, prior to 
her July 1974 entry onto active duty service.  X-rays at that 
time were noted to be negative for any bone abnormality.  
There is no medical evidence of any knee complaints until 
October 1979, when bilateral chondromalacia patella was 
diagnosed.  X-rays at that time were noted to be negative for 
any bone abnormality.

"Chondromalacia patella is defined as the premature 
degeneration of the patellar cartilage, the patellar margins 
are tender so that pain is produced when the patella is 
pressed against the femur."  Rollings v. Brown, 8 Vet. App. 
8, 11 (1995); Odiorne v. Principi, 3 Vet. App. 456, 458 
(1992).

The diagnosis of chondromalacia patella, however, does not 
again appear in medical reports subsequent to 1979.  Thus, it 
is not a current disability.  See Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998).

March 1995 X-ray reports contain diagnoses of bilateral 
medial angulation (Genu valgum), bilateral slight squaring of 
the medial tibial plateau, and increase in bilateral 
congruent patella angle.  Those diagnoses again, however, do 
not appear in subsequent medical reports.  Thus, these 
diagnoses are not current disabilities.  Id.

The most current knee diagnosis is bilateral chronic knee 
strain with minimal functional loss due to pain.  The Board 
notes that a diagnosis of chronic bilateral knee strain is 
the documenting of injury to the knees rather than a 
diagnosis of a current disability, and that this injury has 
produced no symptoms of disability other than pain.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Court has defined a disability, for VA purposes, by use 
of 38 U.S.C.A. § 1701(1), which defines a disability as a 
disease, injury, or other physical or mental defect.  In that 
case the Court also defined a disability, referring to 
38 U.S.C.A. § 1110, as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  The VA 
General Counsel, in a precedential opinion, citing Dorland's 
Illustrated Dictionary 385 (26th ed. 1974), indicated the 
term "disease" had been defined as "any deviation from or 
interruption of, the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  See 
VAOPGCPREC 2-93.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110 (West Supp. 2000).  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the present case, as there is no impairment of earning 
capacity due to any chronic bilateral knee strain or its 
residuals, and as no other current disease, injury, or other 
physical defect has been diagnosed or found, there is no 
current bilateral knee disability for VA purposes.

While the veteran has voiced her opinion that she has 
bilateral knee disabilities, and that they are attributable 
to her service-connected bilateral pes cavus, she, as noted 
above, is not qualified to render either medical diagnoses or 
etiology opinions.  See Espiritu, supra.; Jones, supra.  See 
also Heuer, supra, citing Grottveit, supra.

The Board also notes that no diagnosis of a bilateral knee 
condition was rendered subsequent to the veteran's 1974 pre-
induction automobile accident.  Thus, there is no evidence of 
record of a pre-existing bilateral knee condition.  As there 
is no evidence of record of a pre-existing bilateral knee 
condition, there can be no basis for a finding of service 
aggravation of such a condition.

While the lack of a current bilateral knee disability in and 
of itself is fatal to the veteran's claims, the Board also 
notes that the March 2001 VA orthopedic examination report 
addendum contains a medical opinion which indicates that 
there is no relationship between the veteran's service 
connected bilateral pes cavus and any knee condition.

Accordingly, the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral knee 
condition as having been incurred or aggravated during, or 
caused or aggravated by, her active duty service, and also as 
being caused or aggravated by her service-connected bilateral 
pes cavus.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).


Increased rating

"Pes cavus is 'a foot deformity characterized by an 
abnormally high arch.'"  Nix v. Brown, 4 Vet. App. 462, 464 
(1993).  "In the absence of trauma or other definite 
evidence of aggravation, service connection is not in order 
for pes cavus which is typically a congenital or juvenile 
disease."  38 C.F.R. § 4.57.

Initially, the Board notes that the veteran's pes cavus (claw 
foot) was apparently service-connected on the basis of 
aggravation, due to the surgery, during her active duty 
service, since, as noted above, this is generally a non-
service connectable congenital defect.

The Board also notes that other non-service connected 
conditions, such as corns, heloma durum (hard corn), removal 
of a toe pad, increased PIP joint space of the right small 
toe with a rounded appearance of the distal aspect of the 
proximal phalanx (which was noted to be of uncertain etiology 
and which "level" was noted not to have had a history of 
previous surgery), mild flexion deformity of the 
interphalangeal joint of the fourth toe, and a heel spur and 
resultant arthroplasty for that condition, are shown in the 
medical evidence.  As noted above, symptoms of these 
nonservice-connected conditions may not be considered when 
rating the symptoms of her service-connected bilateral pes 
cavus.

The RO has assigned a noncompensable (0 percent) rating under 
38 C.F.R. § 4.71a, DC 5278, for the current symptoms of the 
veteran's bilateral pes cavus (claw foot).  As the medical 
evidence does not show that either of her great toes is 
dorsiflexed, or that dorsiflexion at either ankle is limited, 
a compensable rating for this disability is not warranted 
under this code.  The criteria for a rating in excess of 10 
percent under this code are also not shown by the medical 
evidence.

The Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 may provide a basis for an 
increased rating for the service-connected pes cavus 
disability.

In DeLuca, supra., the Court held that 38 C.F.R. §§ 4.40 and 
4.45 were not subsumed into the diagnostic codes under which 
the veteran's disabilities are rated, and that the Board has 
to consider the functional loss due to pain of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

The evidence reveals that X-rays of the veteran's feet showed 
no arthritis, and the medical examination evidence showed 
that pain or pain on motion did not cause any additional 
functional impairment, and that no weakened movement, excess 
fatigability or incoordination was caused by the service-
connected disability.

Additional impairment during exacerbations, or flare-ups, of 
the bilateral pes cavus condition has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under the criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
her service-connected pes cavus.


Additional Consideration

With respect to this claim the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
essentially raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of extraschedular 
rating, obviously considered them, but did not grant an 
increased rating for the disability at issue on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


In the unusual case where the schedular ratings are found to 
be inadequate, an extraschedular rating may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture for either foot 
is so unusual or exceptional, with such related factors as 
frequent hospitalization or marked interference with 
employment, as to render impractical the application of the 
regular rating criteria.

The Board finds that although the veteran's statements and 
testimony are to the contrary, the current noncompensable 
rating assigned for her bilateral foot disabilities at issue 
adequately reflects the current nature and extent of the 
currently demonstrated severity.  

As reported earlier, no significant service-connected 
disability in either foot is supported by adequate clinical 
objective pathology.  It is clear from the record that the 
disability at issue does not markedly interfere with any 
employment endeavor of the veteran, nor has it required 
frequent inpatient care.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral knee 
conditions, to include as secondary to service-connected pes 
cavus, is denied.

Entitlement to an increased (compensable) rating for 
bilateral pes cavus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

